DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.






Claim(s)
Generic Placeholder or “means for”
Functional Language
Corresponding Structure
1
means for 
continuously monitoring performance data of the at least one energy storage
“at least one of the processor 402 and the memory 404 may constitute means for continuously monitoring performance data of the at least one energy storage” [0051]
1
means for 
obtaining first data associated with operating the at least one passenger transport installation
““at least one of the processor 402 and the memory 404 may constitute means for … obtaining first data associated with operating the at least one passenger transport installation” [0051]
1
means for 
identifying different uses for the energy stored in the at least one energy storage
“at least one of the processor 402 and the memory 404 may constitute means for … identifying different uses for the energy stored in the at least one energy storage” [0051]
1
means for 
determining an allocation of energy storage capacity available for the different uses based on the performance data and the first data
“at least one of the processor 402 and the memory 404 may constitute means for … determining an allocation of energy storage capacity available for the different uses based on the performance data and the first data” [0051]
1
means for 
obtaining second data from at least one external data source
“at least one of the processor 402 and the memory 404 may constitute means for … obtaining second data from at least one external data source” [0051]
1
means for 
determining the allocation of the energy storage capacity
“at least one of the processor 402 and the memory 404 may constitute means for … determining the allocation of the energy storage capacity” [0051]
1
means for
applying the determined allocation
“at least one of the processor 402 and the memory 404 may constitute means for … applying the determined allocation” [0051]
10
means for 
obtaining second data from at least one external data source
No corresponding structure could be found in the specification
10
means for 
determining the allocation of the energy storage capacity
“at least one of the processor 402 and the memory 404 may constitute means for … determining the allocation of the energy storage capacity” [0051]
14
means for 
sending data
No corresponding structure could be found in the specification
14
means for 
receiving an activation signal from the external control platform
No corresponding structure could be found in the specification
14
means for 
taking the activation signal into account
No corresponding structure could be found in the specification


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:
 “means for continuously monitoring performance data of the at least one energy storage” (claim 1, line 4)
“means for obtaining first data associated with operating the at least one passenger transport installation” (claim 1, line 5)
“means for identifying different uses for the energy stored in the at least one energy storage” (claim 1, line 7)
“means for determining an allocation of energy storage capacity available for the different uses based on the performance data and the first data” (claim 1, line 9 and claim 12, lines 1-2)
“means for applying the determined allocation” (claim 1, line 11)
“means for obtaining second data from at least one external data source” (claim 10, line 2)
“means for determining the allocation of the energy storage capacity” (claim 10, line 4)
“means for sending data” (claim 14, line 2)
“means for receiving an activation signal from the external control platform” (claim 14, line 5)
“means for taking the activation signal into account” (claim 14, line 7)
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Because the amplifier device has no structure in the specification that matches the said amplifier device, it is unclear as to what the amplifier device is because the metes and bounds of said unit cannot be ascertained with certainty. 
Because the evaluation device has no structure in the specification that matches the said evaluation device, it is unclear as to what the evaluation device is because the metes and bounds of said unit cannot be ascertained with certainty. 
Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9-14 are also subsequently rejected due to their dependency on Claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sonnenmoser (US 2014/0166407 A1, cited in IDS, heretofore referred to as Sonnenmoser).

Regarding claim 1, Sonnenmoser teaches a method for allocating capacity of at least one energy storage (Sonnenmoser; Fig 2, Element ESS) associated with at least one passenger transport installation (Sonnenmoser; Fig 2, Element E1-En, Par 0015, and Par 0060; Sonnenmoser teaches an elevator installation with an energy storage system), the method comprising: 
continuously monitoring performance data of the at least one energy storage (Sonnenmoser; Par 0004 and Par 0060; Sonnenmoser teaches continuously monitoring the energy supply and energy storage system); 
obtaining first data associated with operating the at least one passenger transport installation (Sonnenmoser; Par 0015 and Par 0061; Sonnenmoser teaches a first control information for the controller); 
identifying different uses for the energy stored in the at least one energy storage (Sonnenmoser; Par 0060; Sonnenmoser teaches both supplying power to the transport and as general building power); 
determining an allocation of energy storage capacity available for the different uses based on the performance data and the first data (Sonnenmoser; Par 0074 and Par 0084; Sonnenmoser teaches a control sequence to use based on the supplied data); and 
applying the determined allocation (Sonnenmoser; Par 0075; Sonnenmoser teaches executing the control sequence).

Regarding claim 2, Sonnenmoser teaches the method of claim 1.  Sonnenmoser further teaches wherein the first data comprises at least one of traffic forecast data or load forecast data of the at least one passenger transport installation (Sonnenmoser; Par 0009 and Par 0047; Sonnenmoser teaches the elevator load amount may be used).

Regarding claim 3, Sonnenmoser teaches the method of claim 1.  Sonnenmoser further teaches further comprising: obtaining second data from at least one external data source, the second data being independent from operating the at least one passenger transport installation (Sonnenmoser; Par 0015; Sonnenmoser teaches the power mains data may be used); and determining the allocation of the energy storage capacity available for the different uses based on the performance data, the first data and the second data (Sonnenmoser; Par 0074 and Par 0084; Sonnenmoser teaches a control sequence to use based on the supplied data including the second data).

Regarding claim 4, Sonnenmoser teaches the method of claim 3.  Sonnenmoser further teaches wherein the second data comprises at least one of weather forecast data, utility signal data, grid frequency measurement data, solar photovoltaic load profile data, building load data, electricity cost data, or demand response market data (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Regarding claim 5, Sonnenmoser teaches the method of claim 1.  Sonnenmoser further teaches wherein determining an allocation of energy storage capacity available for different uses comprises determining allocation for at least one of a demand response, frequency regulation, peak power shaving, solar photovoltaic optimization, or backup power for the at least one passenger transport installation (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Regarding claim 6, Sonnenmoser teaches the method of claim 1.  Sonnenmoser further teaches wherein the performance data comprises at least one of a charge state, a charge cycle, a load profile, a health state or the maximum charging and discharging current or power of the at least one energy storage (Sonnenmoser; Par 0060; Sonnenmoser teaches the charge state can be used to determine what to do with the energy in the energy storage system).

Regarding claim 7, Sonnenmoser teaches the method of claim 1.  Sonnenmoser further teaches further comprising: sending data relating to an allocation of energy storage capacity available for at least one of demand response, frequency regulation, grid voltage regulation or local renewable energy optimization uses to an external control platform (Sonnenmoser; Fig 2, Element NM and  Par 0045; Sonnenmoser teaches sending the information over the network); receiving an activation signal from the external control platform instructing to implement power grid balancing functions; and taking the activation signal into account in determining the allocation of the energy storage capacity available for the different uses (Sonnenmoser; Fig 2, Element NM and  Par 0045; Sonnenmoser teaches receiving the information over the network).

Regarding claim 8, Sonnenmoser teaches an energy storage management system (Sonnenmoser; Fig 2, Element EC1 and Par 0064; Sonnenmoser teaches using a processor for controlling the system) for allocating capacity of at least one energy storage (Sonnenmoser; Fig 2, Element ESS) associated with at least one passenger transport installation (Sonnenmoser; Fig 2, Element E1-En, Par 0015, and Par 0060; Sonnenmoser teaches an elevator installation with an energy storage system), the system comprising: means for continuously monitoring performance data of the at least one energy storage (Sonnenmoser; Par 0004 and Par 0060; Sonnenmoser teaches continuously monitoring the energy supply and energy storage system); means for obtaining first data associated with operating the at least one passenger transport installation (Sonnenmoser; Par 0015 and Par 0061; Sonnenmoser teaches a first control information for the controller); means for identifying different uses for the energy stored in the at least one energy storage (Sonnenmoser; Par 0060; Sonnenmoser teaches both supplying power to the transport and as general building power); means for determining an allocation of energy storage capacity available for the different uses based on the performance data and the first data (Sonnenmoser; Par 0074 and Par 0084; Sonnenmoser teaches a control sequence to use based on the supplied data); and means for applying the determined allocation (Sonnenmoser; Par 0075; Sonnenmoser teaches executing the control sequence).


Regarding claim 9, Sonnenmoser teaches the system of claim 8.  Sonnenmoser further teaches wherein the first data comprises at least one of traffic forecast data or load forecast data of the at least one passenger transport installation (Sonnenmoser; Par 0009 and Par 0047; Sonnenmoser teaches the elevator load amount may be used).

Regarding claim 10, Sonnenmoser teaches the system of claim 8.  Sonnenmoser further teaches further comprising: means for obtaining second data from at least one external data source, the second data being independent from operating the at least one passenger transport installation (Sonnenmoser; Par 0015; Sonnenmoser teaches the power mains data may be used); and means for determining the allocation of the energy storage capacity available for the different uses based on the performance data, the first data and the second data (Sonnenmoser; Par 0074 and Par 0084; Sonnenmoser teaches a control sequence to use based on the supplied data including the second data).

Regarding claim 11, Sonnenmoser teaches the system of claim 10.  Sonnenmoser further teaches wherein the second data comprises at least one of weather forecast data, utility signal data, grid frequency measurement data, solar photovoltaic load profile data, building load data, electricity cost data, or demand response market data (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).


Regarding claim 12, Sonnenmoser teaches the system of claim 8.  Sonnenmoser further teaches wherein the means for determining an allocation of energy storage capacity available for different uses are configured to determine the allocation for at least one of a demand response, frequency regulation, peak power shaving, solar photovoltaic optimization, or backup power for the at least one passenger transport installation (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Regarding claim 13, Sonnenmoser teaches the system of claim 8.  Sonnenmoser further teaches wherein the performance data comprises at least one of a charge state, a charge cycle, a load profile, a health state or the maximum charging and discharging current or power of the at least one energy storage (Sonnenmoser; Par 0060; Sonnenmoser teaches the charge state can be used to determine what to do with the energy in the energy storage system).

Regarding claim 14, Sonnenmoser teaches the system of claim 8.  Sonnenmoser further teaches further comprising: means for sending data relating to an allocation of energy storage capacity available for at least one of demand response, frequency regulation, grid voltage regulation or local renewable energy optimization uses to an external control platform (Sonnenmoser; Fig 2, Element NM and  Par 0045; Sonnenmoser teaches sending the information over the network); means for receiving an activation signal from the external control platform instructing to implement power grid balancing functions; and means for taking the activation signal into account in determining the allocation of the energy storage capacity available for the different uses (Sonnenmoser; Fig 2, Element NM and  Par 0045; Sonnenmoser teaches receiving the information over the network).

Regarding claim 15, Sonnenmoser teaches a computer program comprising program code, which when executed by at least one processing unit (Sonnenmoser; Fig 2, Element EC1), causes the at least one processor to perform the method of claim 1 (Sonnenmoser; Par 0064).

Regarding claim 16, Sonnenmoser teaches a computer readable medium comprising program code, which when executed by at least one processor (Sonnenmoser; Fig 2, Element EC1), causes the at least one processor to perform the method of claim 1 (Sonnenmoser; Par 0064).

Regarding claim 17, Sonnenmoser teaches the method of claim 2.  Sonnenmoser further teaches further comprising: obtaining second data from at least one external data source, the second data being independent from operating the at least one passenger transport installation (Sonnenmoser; Par 0015; Sonnenmoser teaches the power mains data may be used); and determining the allocation of the energy storage capacity available for the different uses based on the performance data, the first data and the second data (Sonnenmoser; Par 0074 and Par 0084; Sonnenmoser teaches a control sequence to use based on the supplied data including the second data).


Regarding claim 18, Sonnenmoser teaches the method of claim 2.  Sonnenmoser further teaches wherein determining an allocation of energy storage capacity available for different uses comprises determining allocation for at least one of a demand response, frequency regulation, peak power shaving, solar photovoltaic optimization, or backup power for the at least one passenger transport installation (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Regarding claim 19, Sonnenmoser teaches the method of claim 3.  Sonnenmoser further teaches wherein determining an allocation of energy storage capacity available for different uses comprises determining allocation for at least one of a demand response, frequency regulation, peak power shaving, solar photovoltaic optimization, or backup power for the at least one passenger transport installation (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Regarding claim 20, Sonnenmoser teaches the method of claim 4.  Sonnenmoser further teaches wherein determining an allocation of energy storage capacity available for different uses comprises determining allocation for at least one of a demand response, frequency regulation, peak power shaving, solar photovoltaic optimization, or backup power for the at least one passenger transport installation (Sonnenmoser; Par 0003 and Par 0034; Sonnenmoser teaches solar and tariff information may be considered).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kallioniemi teaches an elevator control method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867